.




        :OFFICE   OF THE Al7-ORNEY GENERAL OF T.EXAS
                             AUSTIN




    Bonoreble~H. A. Bodgas
    Colult~s\ud.ltor
    Imll~E3on Couilt?
    GeorgatoiiR,Texas
                                                               .- ._.




                                 .
Booorable 8. A, Hodges, Fage 8


          The authority for tax oollootlng tours IA the
county by the tax--assessor-COlk+CtGr is founds in Article
9255, Vernon's Annotated Civil Statutes. This statute,
as origloally enaoted by the Le&alature, (A&a 1576,~p.
260; General Laws, Vol. 0, p. 1096) read;
                       ..
          “Sea. 7. 'TJx Collector of.Taxea shall be&
     (ha oolleotlon of ths taxes of their respeotive
     colintlcaannualljron the first days of October,
     or 60 soon thereafter as he ~aap be nblo to obtsln
     the proger asoessamt rolls, books or date upon
     vhioh to proceed with the buslnezs; and be shall
     post up notices, not less than three, at publio
     places, in each voting or mgistrate*s precinct
     lo his county, at least twenty days previous to
     the day said tax-Flyers are required to neet him
     fGr ths purpose Of paying their taxes, stating
     in 6eM notice the timsand ~lncss the sum are
     requlrod to be mid; end it shall be the duty,Rono+blo H. A. Hodgro, Fag+ S



          ~otlon   2, of.the ammded   atathte, tsadsti
          *Ssotldn 8. msrgsncy. ‘Ths tact that the law
     now makes it mandatory for said notices to be glvea
     and’rewires the tax asse3sor anA collector to niako
     mny unneosserarytripa over tha county for the pur-
     lose ot zest&j wltb tax payers, and the fact that
     &odes Of travel 828 now Pore aocesslble than when
     this law was emoted so that it i8 now no inconven-
     ience for tha.taxgtyer to pey taxes at the court-
     house OT count3 seat or MS county,  creates an em-
     srgency aad an imperative publfo necessity * * *”
          The etfect or the:statute, as origInally enacted,
was to cske ft ssm!etory 13r the tax aaseseor-oolleotor to
post the notices of his visits, and to nake tex collecting
trips to each voting a&b justiae preolnat in the county.
          Ve then ascertain the change wrought by the aoend-
ment. At  H&m'abls       H. A, Hodgee,      Page 4



 Civil     Statutes,      applies only to sheriffs.

                Artlole     ?ISQQ, Section   (b),   supra,   does   however   pm-
 ride     ai rollows;      ‘. .
                 =fiaoh orffocr   maed in this P.ot, where he rc-
          celves    a salary   88 coopensation   for his services,
          shell   be cmowered and u6rEitted to ourch.aseand
          have char&to         his co&y     all reasonsblo expense8
         ,,necessaryin the proper and lo@           conduct of his
          office * * *- (mphosis ours)
            Thlf3eeotlon of Artiole 3399 is applicable to
.'~illliamon County, a salary oounty, aa recognized in your
  oomunicat ion.
              It, uuQor Artiole 7255, supra, the oomlaaionors~
kdurt   should order tha tax essessor-collector to nuke the
 t8X collciotingtrip8 dasoribed in such etatute, it Is our
 opinion thnt the ex;;ensesinoident thereto, would ootr;e  with-
 in th6 quoted provision of Artiole 3SQ0, ?eotlon (b), suprat
 Aocordingly,    the oomissioners * court would be authorized to
 a.llow such expenses to the tax assessor-col~leotores were
 reasonable aad neceesary in complying with the ordor. 36
 question of that vihlch oonstitutes masonable and neoassary
 axpensos, mnifestly, 13 a question of Pact, and is to be
 detcrtincd by ths oocz&aioners' court itself. In this,con-
 naotion, vie point out that the atatutss are silent 8s to
 the rate p6r nlle, as traveling expense, aJ,lowableto a tax
 assessor-collector, wM.16 on offioial busir.e88,
           Youare, therefore, reapaotfully advised that it
 io the~opfnlon of thlfldnpartmnt that the taz aasesoor-
 OOlleOtor is 6ntltled to allowances of actual and naceasary
 erpenaes icourrod Sp him while on tax collecting'trips in the
 county, when oldered to do so by the OiSx2Ris~iOAerS~ court of
 the County, and to such exp6ansesonly,
           Moreover, it l'sthe oFlnicn   of this departeent that
 the tax assessor-oolleotor could not logally be alloT:;ed auy
 expenses for tax collecting trips taken   bp bin upon his om
Xonorablo    8. A, Hodges,      Pa@ S


lnltla&vs,   and when not        ordered    .to    do; 60 by the    oozzmiasionere@
~court or the oounty.
             We trust   tk:ia   answer8    your     inquiry    8atlefaotorily,
and rezain
                                                  Very truly    yours

                                           ATTOR-El3GZXRAL OB TEXAS